2022 WI 6

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2021AP802


COMPLETE TITLE:         Andrew Waity, Judy Ferwerda, Michael Jones and
                        Sara
                        Bringman,
                                  Plaintiffs-Respondents,
                             v.
                        Devin Lemahieu, in his official capacity and
                        Robin Vos, in
                        his official capacity,
                                  Defendants-Appellants-Petitioners.

                           ON PETITION TO BYPASS THE COURT OF APPEALS

OPINION FILED:          January 27, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          November 1, 2021

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Dane
   JUDGE:               Stephen E. Ehlke

JUSTICES:
ZIEGLER, C.J., delivered the majority opinion of the Court, in
which ROGGENSACK, REBECCA GRASSL BRADLEY, and HAGEDORN, JJ.,
joined. DALLET, J., filed a dissenting opinion, in which ANN
WALSH BRADLEY and KAROFSKY, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:
       For        the   defendants-appellants-petitioners,   there     were
briefs filed by          Misha Tseytlin, Kevin M. LeRoy      and   Troutman
Pepper Hamilton Sanders, Chicago. There was an oral argument by
Misha Tseytlin.


       For the plaintiffs-respondents, there was a brief filed by
Lester A. Pines, Tamara B. Packard, Aaron G. Dumas, Leslie A.
Freehill, Beauregard W. Patterson and Pines Bach LLP, Madison.
There was an oral argument by Lester A. Pines.
    There   was   an   amicus   curiae   brief   filed   on   behalf   of
Wisconsin Democracy Campaign by Jeffrey A. Mandell, Douglas M.
Poland and Stafford Rosenbaum LLP, Madison; and Mel Barnes and
Law Forward, Inc.




                                   2
                                                                 2022 WI 6
                                                                 NOTICE
                                                   This opinion is subject to further
                                                   editing and modification.   The final
                                                   version will appear in the bound
                                                   volume of the official reports.
No.   2021AP802
(L.C. No.    2021CV589)

STATE OF WISCONSIN                             :            IN SUPREME COURT

Andrew Waity, Judy Ferwerda, Michael Jones and
Sara Bringman,

              Plaintiffs-Respondents,                                 FILED
      v.                                                         JAN 27, 2022
Devin LeMahieu, in his official capacity and                        Sheila T. Reiff
Robin Vos, in his official capacity,                             Clerk of Supreme Court


              Defendants-Appellants-Petitioners.


ZIEGLER, C.J., delivered the majority opinion of the Court, in
which ROGGENSACK, REBECCA GRASSL BRADLEY, and HAGEDORN, JJ.,
joined. HAGEDORN, J., filed a concurring opinion. DALLET, J.,
filed a dissenting opinion, in which ANN WALSH BRADLEY and
KAROFSKY, JJ., joined.




      APPEAL from a judgment and an order of the Circuit Court

for   Dane     County,    Stephen   E.   Ehlke,      Judge.         Reversed       and

remanded.



      ¶1      ANNETTE KINGSLAND ZIEGLER, C.J.             This case is before

the   court    on   bypass   pursuant    to   Wis.    Stat.     § (Rule)       809.60

(2019-20).1      On bypass, we review an order of the Dane County

      1All subsequent references to the Wisconsin Statutes are to
the 2019-20 version unless otherwise indicated.
                                                                               No.    2021AP802



circuit court,2 Waity v. LeMahieu, No. 2021CV589 (Dane Cnty. Cir.

Ct.     Apr.     29,    2021),    granting          summary    judgment    in        favor   of

Respondents,         Andrew    Waity,     Judy       Ferwerda,     Michael      Jones,       and

Sara Bringman, and against Petitioners, Devin LeMahieu and Robin

Vos.3        In its order, the circuit court enjoined the Petitioners

from issuing payments under two contracts for legal services,

and it declared the contracts void ab initio.

        ¶2      Petitioners,      on    behalf        of   the   legislature,          entered

into        contracts    for   attorney    services           regarding   the        decennial

redistricting           process   and    resulting         litigation.          Respondents

claim        that    Petitioners       lacked       authority     to    enter        into    the

contracts, and they ask us to declare the agreements void ab

initio.         Because     Petitioners        had     authority       under    Wis.    Stat.

§ 16.744        to     "purchase[]"      for        the    legislature         "contractual

        2   The Honorable Stephen E. Ehlke presided.

       Senator LeMahieu is the majority leader of the Wisconsin
        3

State Senate, while Representative Vos is Speaker of the
Wisconsin State Assembly.        Together, they represent the
leadership of the Wisconsin Legislature.
        4   The relevant portion of Wis. Stat. § 16.74 is provided
below:

             (1) All      supplies,     materials,    equipment,
        permanent personal property and contractual services
        required within the legislative branch shall be
        purchased by the joint committee on legislative
        organization or by the house or legislative service
        agency utilizing the supplies, materials, equipment,
        property   or   services.   All    supplies,  materials,
        equipment, permanent personal property and contractual
        services required within the judicial branch shall be
        purchased by the director of state courts or the
        judicial   branch   agency   utilizing    the  supplies,
        materials, equipment, property or services.

                                                2
                                                            No.   2021AP802



services," the agreements at issue were lawfully entered.              The

circuit court's decision to enjoin enforcement of the contracts

was improper.

    ¶3   We     reverse   the   circuit   court's   grant   of    summary

judgment in Respondents' favor, and instead, we remand this case

to the circuit court with instructions to enter judgment in

favor of Petitioners.     In addition, we clarify the standard for

granting a stay of an injunction pending appeal.            The circuit

court in this case incorrectly applied that standard and refused

to stay its injunction pending appeal of its decision.            Further



                                 . . .

         (2)(b) Contracts for purchases by the senate or
    assembly shall be signed by an individual designated
    by the organization committee of the house making the
    purchase.     Contracts for other legislative branch
    purchases shall be signed by an individual designated
    by the joint committee on legislative organization.
    Contracts for purchases by the judicial commission or
    judicial council shall be signed by an individual
    designated by the commission or council, respectively.
    Contracts for other judicial branch purchases shall be
    signed by an individual designated by the director of
    state courts.

                                 . . .

         (4) Each legislative and judicial officer shall
    file all bills and statements for purchases and
    engagements made by the officer under this section
    with the secretary, who shall audit and authorize
    payment of all lawful bills and statements.   No bill
    or statement for any purchase or engagement for the
    legislature, the courts or any legislative service or
    judicial branch agency may be paid until the bill or
    statement is approved by the requisitioning or
    contracting officer under sub. (2).

                                   3
                                                                                No.    2021AP802



explanation from this court is needed to ensure the standard for

stays pending appeal is correctly followed in the future.

               I.    FACTUAL BACKGROUND AND PROCEDURAL POSTURE

       ¶4      For    decades,        the     Wisconsin         Legislature         has     hired

attorneys to provide competent legal advice on redistricting.

Faced    with       the    inherent     challenges         of   drawing       new     political

boundaries in the state, described both as a "thicket," Jensen

v. Wis. Elections Bd., 2002 WI 13, ¶11, 249 Wis. 2d 706, 639

N.W.2d 537, and "a critical . . . part of politics," Rucho v.

Common Cause, 588 U.S. ___, 139 S. Ct. 2484, 2498 (2019), the

legislature has repeatedly consulted specialists to assist them

in developing maps and to prepare for subsequent litigation.

See Jensen, 249 Wis. 2d 706, ¶10 ("[R]edistricting is now almost

always          resolved         through             litigation              rather          than

legislation . . . .");            see       also,    e.g.,      Wis.    State       AFL-CIO    v.

Elections Bd., 543 F. Supp. 630 (E.D. Wis. 1982) (redistricting

litigation for the 1980 census); Prosser v. Elections Bd., 793

F.     Supp.        859      (W.D.      Wis.        1992)       (litigation           regarding
redistricting after the 1990 census); Baumgart v. Wendelberger,

Nos.    01-0121       &     02-C-0366,       unpublished         slip    op.    (E.D.        Wis.

May 30,     2002)         (redistricting       litigation        surrounding          the   2000

census); Baldus v. Members of Wis. Gov't Accountability Bd., 849

F. Supp. 2d 840 (E.D. Wis. 2012) (litigation challenging maps

enacted by the Wisconsin Legislature and signed by the governor

after    the    2010       census);     Johnson       v.     WEC,      No.   2021AP1450-OA,

unpublished order (Wis. Sept. 22, 2021, amend. Sept. 24, 2021)


                                               4
                                                                                 No.     2021AP802



(granting petition for leave to commence an original action on

redistricting for the 2020 census).

      ¶5     For    the    1980     and   1990          redistricting         processes,      the

legislature hired attorneys to provide advice and represent its

interests in litigation in federal and state court.                                  Similarly,

for   the    2000    and     2010       processes,         the       Senate    Committee       on

Organization authorized payments for attorney services for the

Wisconsin Senate, while the Wisconsin Assembly obtained counsel

for redistricting through separate agreements.

      ¶6     In    line     with    historical           precedent,       the       substantial

legislative demands redistricting created, and the need for pre-

litigation advice, both houses of the legislature retained legal

counsel for the 2020 redistricting process.                               On December 23,

2020,      Petitioners,      on     behalf         of     the    senate       and      assembly,

executed an attorney services contract to begin on January 1,

2021, with the law firm Consovoy McCarthy PLLC ("Consovoy"), in

association with Attorney Adam Mortara.                              Consovoy and Mortara

agreed to consult with the legislature on "possible litigation
related      to     decennial           redistricting,"               "provide         strategic

litigation direction," and "provide . . . day-to-day litigation

resources."5

      ¶7     On     January        5,     2021,          the     Committee          on     Senate

Organization        issued    authorization              for     purchase       of       attorney

services.            The     committee             voted        to     "authorize[]           the

senate . . . to            retain        and        hire         legal        counsel"        for

      5   The agreement was revised and re-signed on March 3, 2021.

                                               5
                                                                      No.       2021AP802



redistricting.      The authorization was to remain "in force the

entire 2021-2022 legislative session," and it provided Senator

LeMahieu with the authority to "approve all financial costs and

terms of representation."

      ¶8     On January 6, 2021, Senator LeMahieu, acting on behalf

of the senate, signed an engagement agreement with the law firm

Bell Giftos St. John LLC ("BGSJ").                 The firm agreed to advise

the legislature on redistricting, including the "constitutional

and   statutory     requirements,"         "the     validity     of        any    draft

redistricting legislation," and for "judicial . . . proceedings

relating to redistricting."

      ¶9     On   March     24,    2021,     the     Committee        on     Assembly

Organization followed the lead of the senate committee and voted

to authorize Speaker Vos to "hire . . . law firms, entities or

counsel     necessary   related    to . . . legislative          redistricting."

In addition, the committee noted that Speaker Vos "has always

[been] authorized" to contract for attorney services "beginning

on January 1, 2021."
      ¶10    To perform their contract obligations, the legislature

followed the same procedure it follows for all billings and

expenditures for the legislative branch.                A bill or statement

was provided to business managers at the senate and assembly.

The   managers    entered    the   billing    information      into        an    online

software      program     called    PeopleSoft;        the     information            in

PeopleSoft was checked by the chief clerks, who then approved

the purchases and transmitted the information to the Department
of Administration ("DOA").          The DOA, as with all purchases made
                                       6
                                                                                No.   2021AP802



by    the    legislature,           received     details     through      the    PeopleSoft

software on the payments requested by the legislature.                                     The

agency      received:         (1)   the    names     of   the    billing      entities     and

individuals (here the law firms contracted to provide services);

(2)    invoice         codes    specific       to   the   purchases       at    issue;     (3)

invoice dates; (4) total dollar amounts requested; and (5) a

general accounting code that categorized the types of purchases

requested,            i.e.,    legal       services.            After   receiving         this

information from the legislature, DOA approved the purchases and

transferred the requested funds to the senate and assembly.

       ¶11       On    March    10,    2021,    Respondents       filed    this       taxpayer

lawsuit in Dane County circuit court.                       They sought a declaration

that       the     two   attorney         services    agreements        the     legislature

entered into were void ab initio.                    The complaint alleged that no

legal authority permitted the Petitioners to sign the contracts

on behalf of the senate and assembly.                           Soon after filing the

complaint, Respondents moved for a temporary injunction barring

the legislature from issuing payment under the attorney services
contracts and prohibiting Petitioners from seeking legal advice

other than from the Wisconsin Department of Justice.

       ¶12       Petitioners moved to dismiss the complaint.                          After a

hearing, the circuit court denied the request for a temporary

injunction and converted Petitioners' motion to dismiss into a

motion       for      summary       judgment.6        The    circuit       court      ordered

       Under Wis. Stat. § 802.06(2)(b), a motion to dismiss for
       6

failure to state a claim is converted into a motion for summary
judgment where "matters outside of the pleadings are presented
to and not excluded by the court."

                                                7
                                                                                No.    2021AP802



additional briefing.               In a response brief to the motion for

summary judgment, Respondents stated that the court should not

only deny Petitioners' motion, but also grant summary judgment

in Respondents' favor.

    ¶13       On April 29, 2021, the circuit court issued a written

decision agreeing with Respondents.                     The circuit court held that

there was not statutory or constitutional authority by which

Petitioners         could    enter     into       and     perform    on        the     attorney

engagement      agreements           with     Consovoy,        Mortara,          and        BGSJ.

Specifically,        the     court    quoted       Wis.    Stat.    § 16.74(1),             which

states, in relevant part:               "All supplies, materials, equipment,

permanent personal property and                    contractual services                required

within the legislative branch shall be purchased by the joint

committee      on     legislative       organization         or     by     the        house    or

legislative service agency utilizing the supplies, materials,

equipment,     property        or     services."           (Emphasis       added.)            The

circuit court read the provision as allowing the legislature to

purchase supplies, materials, and contractual services, but only
contractual services that are "relate[d] to" and "required" by

purchases      of     other     physical          property.         Thus,        while        the

legislature         could     hire     a      repairman       to     inspect           an     air

conditioning         unit,    it     could        not   contract         for     stand-alone

attorney services.            In addition, the circuit court held that,

while   the    legislature           "could    probably . . . hire               counsel       to

review [redistricting maps] it has drawn," it could not legally

enter into the contracts at issue because the agreements were


                                              8
                                                                       No.   2021AP802



"preemptive" and "litigation . . . may not even occur."7                        Thus,

the circuit court declared the relevant contracts void ab initio

and enjoined Petitioners from authorizing any further payments

under the contracts.

    ¶14     The day after the circuit court issued its opinion,

Petitioners filed a notice of appeal and an emergency motion for

a stay pending appeal.         On May 10, 2021, the circuit court held

a hearing and denied the request for a stay.                    In so doing, the

circuit court reviewed the arguments the Petitioners advanced

and noted that it "disagree[d] with their legal analysis."                        The

circuit court reiterated that it had considered the caselaw in

support    of    Petitioners'    position          and   it   "reaffirm[ed]"      its

conclusions of law.         In its reasoning, the circuit court noted

that Petitioners had "re-present[ed] . . . what was originally

before [the circuit court]."           The circuit court reasoned that it

would "merely be repeating what [it] already set forth" in the

April 29 opinion.           Consequently, the circuit court held that

Petitioners were unlikely to succeed on appeal.                        The circuit
court   continued,     stating       that       Petitioners    would   not    suffer

irreparable harm because they could rely on institutions such as

the Attorney General's office for legal advice, and Petitioners

could     hire    private    firms     if       redistricting    litigation       was

initiated.       Finally, according to the circuit court, because the


    7  In addition, the circuit court held that Petitioners did
not have independent authority to enter into the contracts under
Wis. Stat. § 13.124, Wis. Stat. § 20.765, or the legislature's
powers under the Wisconsin Constitution.

                                            9
                                                                          No.    2021AP802



contracts constituted unauthorized expenditure of public funds,

harm    would      befall      the    general    public,     and    a   stay    was    not

warranted.

       ¶15     On May 12, 2021, Petitioners filed a motion for a stay

pending appeal at the court of appeals.                     On June 29, 2021, two

months       after    the   circuit     court     enjoined    enforcement        of   the

attorney       services     contracts,      the    court     of    appeals      issued   a

decision, declining Petitioners' request for a stay.                            Waity v.

LeMahieu,       No.    2021AP802,       unpublished        order    (Wis.      Ct.    App.

June 29, 2021).         The court of appeals explained that the circuit

court properly analyzed the relevant standard, and its decision

was not an erroneous exercise of discretion.                      Id. at 6-7.

       ¶16     On June 30, 2021, Petitioners filed with this court a

petition to bypass the court of appeals and a motion to stay the

circuit court's injunction pending appeal.                    On July 15, 2021, we

granted the Petitioners' request to bypass the court of appeals,

and,    in    an     unpublished      order,    granted     the    motion      for   stay.

Waity    v.     LeMahieu,       No.    2021AP802,      unpublished       order       (Wis.
July 15, 2021) (granting motion for relief pending appeal).                              In

so doing, we analyzed the circuit court's stay analysis and

concluded       that     the     circuit       court   misapplied       the     relevant

standard.




                                           10
                                                                                 No.    2021AP802



                                 II.   STANDARD OF REVIEW

       ¶17       In    this   case,    we    are       asked    to     review    motions      for

summary judgment.8               "Whether the circuit court properly granted

summary judgment is a question of law that this court reviews de

novo."       Racine County v. Oracular Milwaukee, Inc., 2010 WI 25,

¶24,       323    Wis. 2d 682,         781    N.W.2d 88          (quotations           omitted).

Summary judgment is appropriate "if the pleadings, depositions,

answers      to       interrogatories,       and       admissions       on   file,      together

with the affidavits, if any, show that there is no genuine issue

as to any material fact and that the moving party is entitled to

a judgment as a matter of law."                          Wis. Stat. § 802.08(2).                A

party opposing summary judgment "'may not rest upon the mere

allegations or denials of the pleadings' but instead, through

affidavits or otherwise, 'must set forth specific facts showing

that there is a genuine issue for trial.'"                             Oracular Milwaukee,

323 Wis. 2d 682, ¶26 (quoting Wis. Stat. § 802.08(3) (2007-08)).

       ¶18       This     case     also      presents          questions        of     statutory

interpretation.            "Interpretation of a statute is a question of
law    that       we    review    de   novo,       although       we    benefit        from   the

analyses of the circuit court and the court of appeals."                                  Estate

of    Miller      v.    Storey,     2017     WI    99,    ¶25,    378    Wis. 2d 358,         903

N.W.2d 759.              "[S]tatutory         interpretation            begins       with     the


       Petitioners originally moved to dismiss the complaint,
       8

which the circuit court converted into a motion for summary
judgment.   See Wis. Stat. § 802.06(2)(b). In response to the
motion, at the circuit court, Respondents requested summary
judgment in their favor.     We review the cross motions for
summary judgment on appeal.

                                                  11
                                                                       No.   2021AP802



language of the statute.              If the meaning of the statute is

plain, we ordinarily stop the inquiry.                  Statutory language is

given its common, ordinary, and accepted meaning, except that

technical or specially-defined words or phrases are given their

technical or special definitional meaning."               State ex rel. Kalal

v. Cir. Ct. for Dane Cnty., 2004 WI 58, ¶45, 271 Wis. 2d 633,

681 N.W.2d 110 (citations and quotations omitted).                    In addition,

"statutory language is interpreted in the context in which it is

used; not in isolation but as part of a whole; in relation to

the   language     of   surrounding       or   closely-related       statutes;    and

reasonably, to avoid absurd or unreasonable results."                    Id., ¶46.

                                   III.   ANALYSIS

      ¶19   The     Respondents      argue     that   Petitioners      lacked     any

legal authority to enter into legal contracts with Consovoy,

Mortara, and BGSJ.          In response, Petitioners claim that, at a

minimum,    Wis.    Stat.      § 16.74    provides    Petitioners,       acting    on

behalf of the legislature, the necessary authority.9                   Petitioners

argue that the circuit court erred in granting summary judgment
in Respondents' favor, and that in fact, summary judgment is

warranted in favor of Petitioners.

      ¶20   We     agree    with    the    Petitioners.        For    the    reasons

provided    below,      Wis.    Stat.     § 16.74     grants   the     legislature


      9Petitioners also argue that they had authority to enter
the legal services contracts under Wis. Stat § 13.124, Wis.
Stat. § 20.765, and the Wisconsin Constitution. Because we hold
that Wis. Stat. § 16.74 provides Petitioners independent legal
authority to enter the contracts, we will not address
Petitioners' other claims.

                                          12
                                                                                No.    2021AP802



authority     to        enter     into        legal      contracts        to     assist      in

redistricting and related litigation.

    ¶21      In addition, we address the circuit court's decision

to deny a stay of its injunction pending appeal.                                The circuit

court misapplied the standard for granting stays pending appeal.

Although     we     reversed          the     circuit        court's    decision        in    an

unpublished order on July 15, 2021, additional explanation of

our prior decision is needed to ensure compliance with the law.

           A. The Legislature's Authority To Enter
    Into Legal Services Contracts Under Wis. Stat. § 16.74.
                         1.     The circuit court decision

    ¶22      Wisconsin        Stat.     § 16.74(1),           titled    "Legislative         and

judicial     branch       purchasing,"              states     that     "[a]ll        supplies,

materials,        equipment,            permanent            personal       property         and

contractual       services       required           within    the     legislative       branch

shall   be    purchased         by     the     joint      committee       on     legislative

organization       or    by     the    house        or   legislative        service     agency

utilizing     the       supplies,           materials,        equipment,       property       or

services."         The    circuit           court    reasoned       that,      although      the
legislature could purchase some services under this agreement,

because the legal services at issue were not related to other

"supplies,        materials,          equipment,          [or]      permanent          personal

property," the legal services fell outside the scope of the

statute.

    ¶23      The circuit court misinterpreted Wis. Stat. § 16.74.

The statute explicitly permits each house of the legislature to
purchase "contractual services" that are "required within the

                                               13
                                                                                    No.       2021AP802



legislative branch."              § 16.74(1).            The text of § 16.74 does not

state that purchase of services must be tied to other physical

property     purchases.           In    fact,       Wis.    Stat.      § 16.70(3)             defines

"contractual services" under § 16.74 to include "all services,

materials to be furnished by a service provider in connection

with services, and any limited trades work involving less than

$30,000 to be done for or furnished to the state or any agency."

(Emphasis added.)          In § 16.74, the legislature did not enact a

limited purchasing power.

       ¶24   "Service"       is     defined         as    "[t]he       action       or     fact     of

working or being employed in a particular capacity (irrespective

of    whom   the   work      is    done       for)."            Service,      Oxford          English

Dictionary     (2021);       see       also    service,          Black's      Law    Dictionary

(11th ed. 2019) ("Labor performed in the interest or under the

direction     of   others.").                 The    term        "contractual             services"

includes the provision of work or labor to another in exchange

for      compensation,             under            an         enforceable           agreement.

Unambiguously,      this     includes          the       provision      of    legal        services
under contract.

       ¶25   The circuit court's statutory interpretation appears

to    rely   heavily    on    logic      embodied          in    the    noscitur          a    sociis

canon.       However,     the      canon       does       not    alter       our    conclusion.

Noscitur a sociis serves to read in context ambiguous terms that

could be defined literally in a manner conflicting with the

statute's     plain     meaning.              Therefore,          in    the     list          "tacks,

staples,      nails,      brads,        screws,          and     fasteners,"             the      word
"staples" should not be read to mean "reliable and customary
                                               14
                                                                    No.   2021AP802



food items."      Antonin Scalia & Bryan A Garner, Reading Law: The

Interpretation of Legal Texts 196 (2012); see also Stroede v.

Soc'y Ins., 2021 WI 43, ¶¶1, 19, 397 Wis. 2d 17, 959 N.W.2d 305

(interpreting a list of "possessor[s] of real property," which

included "owner, lessee, tenant, or other lawful occupant of

real property," to not encompass a patron at a bar who lacked

"possession or control over the property" (citing Wis. Stat.

§ 895.529 (2017-18)).

    ¶26     The     term   "contractual        services"    under   Wis.      Stat.

§ 16.74    is   unambiguous     and   includes      attorney    services.       See

Benson v. City of Madison, 2017 WI 65, ¶31, 376 Wis. 2d 35, 897

N.W.2d 16 (holding that the term "corporation" was unambiguous

and thus there was "no need to resort to the [noscitur a sociis]

canon").    Furthermore, the broad scope of "contractual services"

is in harmony with the shared meaning of "supplies, materials,

equipment, [and] permanent personal property" under § 16.74(1)

as all items in the list must, by statute, be "required within

the legislative branch."          See State v. Quintana, 2008 WI 33,
¶35, 308 Wis. 2d 615, 748 N.W.2d 447 (noting that, under the

noscitur a sociis canon, a list of specific items indicated a

general    common     meaning    which        permitted    an   "expansive,    not

restrictive" reading of the statute).

    ¶27     Confirming the plain meaning and statutory definition

of "contractual services," the official legislative annotation

of Wis. Stat. § 16.70(3) states that "'[c]ontractual services'




                                         15
                                                           No.   2021AP802



include   technical   and   professional   services."10     Wis.   Stat.

§ 16.70, historical note (citing 65 Wis. Op. Att'y Gen. 251

(1976)); see Madison Metro. Sch. Dist. v. Cir. Ct. for Dane

Cnty., 2011 WI 72, ¶65 n.12, 336 Wis. 2d 95, 800 N.W.2d 442

(stating that, although "titles and histor[ical] notes" are not

part of statutes, "they provide valuable clues to the meaning of

statutory text" (citing Wis. Stat. § 990.001(6) (2007-08))).           Of

course, attorneys are considered professionals.

    ¶28    The circuit court also held that the attorney services

contracts at issue were not "required within the legislative

branch"   under   Wis.      Stat.   § 16.74   because     redistricting

    10 The legislative annotation relies on an Attorney General
opinion from 1976, which interpreted the meaning of "contractual
services" under the version of Wis. Stat. § 16.70 that existed
at the time.   65 Wis. Op. Att'y Gen. 251 (1976); see Milwaukee
J. Sentinel v. City of Milwaukee, 2012 WI 65, ¶41, 341
Wis. 2d 607, 815 N.W.2d 367 ("The opinions of the Attorney
General are not binding on the courts but may be given
persuasive effect.").   The definition in 1976 had no material
differences to the current version.      See Wis. Stat. § 16.70
(1975-76) (defining "contractual services" to include "all
materials and services"). In the opinion, the Attorney General
reviewed the legislative history of § 16.70 and explained that a
prior version of the statute was amended to define "contractual
services" to include "all . . . services."     65 Wis. Op. Att'y
Gen. at 255-56.    When making that change, the legislature was
concerned that the prior version of the statute excluded
"technical and professional services." Id. Thus, the Attorney
General concluded that § 16.70's definition of "contractual
services" included professional services, such architectural and
engineering consulting services. Id. at 252. This legislative
history confirms the plain language of § 16.70. Teschendorf v.
State Farm Ins. Co., 2006 WI 89, ¶14, 293 Wis. 2d 123, 717
N.W.2d 258 ("[I]f the meaning of the statute is plain, we
sometimes look to legislative history to confirm the plain
meaning."). "Contractual services" under § 16.70 extends to all
professional services, including legal services.

                                    16
                                                                          No.    2021AP802



litigation had not yet begun.               Of course, in cases of complex

litigation, legal advice to prepare clients for upcoming court

proceedings, develop legal strategies, and mitigate litigation

risk can be of material significance.                  Understanding the stakes

and   potential       consequences         of    a     given        action——here,         a

redistricting map——may serve to ensure greater legal compliance,

reduce the need for judicial intervention, and lower burdens on

the court system.          There is no support found in either the text

of § 16.74 or in basic principles of litigation practice that

counseling prior to the filing of a lawsuit is not worthwhile or

helpful.      In fact, it can be of equal or greater importance than

representation       in    subsequent       legal      proceedings.             This     is

especially true in an area such as redistricting, where multiple

levels   of    law   from       both    state   and    federal      sources      present

substantial     compliance        difficulties        to    even    the   most     astute

legal mind, and litigation is extraordinarily likely, if not

inevitable.      Jensen, 249 Wis. 2d 706, ¶10 ("[R]edistricting is

now   almost     always     resolved       through         litigation     rather       than
legislation . . . .").

      ¶29     Furthermore, any distinction between the existence and

nonexistence of a present lawsuit is largely unworkable.                           While

the   legislature         may    have    authorization         to    purchase      legal

services under Wis. Stat. § 16.74 once a lawsuit was initiated,

under the circuit court's reasoning, the legislature would be

prohibited from hiring counsel to file a lawsuit on its behalf,

as no lawsuit would exist prior to the lawsuit being filed.
Such an interpretation is absurd.                See Kalal, 271 Wis. 2d 633,
                                           17
                                                                                No.    2021AP802



¶46 (stating that statutes must be interpreted "reasonably, to

avoid absurd or unreasonable results").

       ¶30    The parties do not dispute that Petitioners, on behalf

of    the    legislature,      contracted        with    Consovoy         and    Mortara     to

provide       advice     and      strategic       direction          on        redistricting

litigation.         BGSJ was contracted to review "constitutional and

statutory       requirements"        and     the        "validity         of     any     draft

redistricting legislation," as well as to assist the legislature

in redistricting-related legal proceedings.

       ¶31    It strains credulity to conclude that the need for

legal advice in this area was fictitious or somehow disconnected

from legitimate legislative activities.                      Every ten years, the

legislature is constitutionally responsible for drawing district

boundaries      in   this      state.      See    Jensen,       249    Wis. 2d 706,           ¶6

(noting      that    the    Wisconsin       Constitution             gives      "the     state

legislature the authority and responsibility" to draw district

boundaries); Wis. Const. art. IV, § 3 ("[T]he legislature shall

apportion      and     district    anew     the    members       of    the       senate      and
assembly . . . .").                 The      legislature             clearly           has    a

constitutionally-rooted            institutional          interest         in     litigating

redistricting disputes.

       ¶32    The undisputed facts show that, in line with decades

of bipartisan precedent, the Senate and Assembly Committees on

Organization        determined     that     the    hiring       of    legal      counsel     to

assist with redistricting was needed.                      By taking these votes,

the    legislature      rationally        took    steps    to    make      more       informed
decisions      in    drawing      maps,    navigate       extraordinarily              complex
                                            18
                                                                        No.    2021AP802



legal issues, and prepare for related litigation.                       As a matter

of law, there is no genuine dispute of fact that the attorney

services contracts were "required within the legislative branch"

under Wis. Stat. § 16.74.           See Wis. Stat. § 802.08(2).

                      2.    The Respondents' arguments

     ¶33    The Respondents' arguments on appeal move away from

the circuit court's legal reasoning.                  Instead, they claim that

Wis. Stat. § 16.74 contains no conferral of purchasing authority

at   all.     According        to    Respondents,        some    other        statutory

provision    must    provide    authority       to    the   legislature        to    make

basic purchasing decisions.            Under Respondents' theory, § 16.74

simply   identifies     which       entities    may    make   purchases        for   the

legislature    and    the    procedure     by    which      those   purchases         are

completed.

     ¶34    Wisconsin       Stat.    § 16.74(1)       confirms   that    "supplies,

materials,     equipment,           permanent         personal      property          and

contractual services," must be purchased by the joint committee

on legislative organization, a house of the legislature, or a
legislative service agency to the extent that the purchases are

"required within the legislative branch."                   By the very operation

of this provision, those entities entitled to make purchases

must have, under the statute, the legal authority to do so.                           If

no authority exists, the responsibility to make "purchase[s]"

under the statute would have little applicability or utility.

The statute includes no indication, explicit or implicit, that

purchasing authority is vested, defined, or limited by other
statutory provisions.          For example, § 16.74(1) does not state,
                                         19
                                                                                       No.    2021AP802



"If   authorized"           under    a       different        statute,       "[a]ll          supplies,

materials,           equipment,           permanent            personal           property          and

contractual          services"       shall         be        purchased.            Instead,         the

provision       states,       without          ambiguity,            that    such        goods      and

services "shall be purchased" to the extent they are needed by

the     legislature.           Respondents              fail    to     cite       a    conflicting

provision       in    the     Wisconsin         code         that     ties    purchases          under

§ 16.74 to separate statutory provisions.

      ¶35   In       other    words,         for     the      plain    text       of    Wis.     Stat.

§ 16.74(1) to have effective meaning, the legislature must have

the authority to make purchases under the provision.                                     This basic

principle is not foreign to our jurisprudence.                                For example, in

Bank of New York Mellon v. Carson, we interpreted a foreclosure

statute which stated, upon a court's finding of abandonment, a

judgment "shall be entered" which indicates that "the sale of

such mortgaged premises shall be made upon the expiration of 5

weeks    from    the    date        [of      judgment]."            2015     WI    15,       ¶20,   361

Wis. 2d 23, 859 N.W.2d 422 (quoting Wis. Stat. § 846.102 (2011-
12)).     We interpreted the statute to provide "the circuit court

the   authority        to    order       a    bank      to    sell    the    property."             Id.

Further, Wis. Stat. § 808.03(2) states that a civil "judgment or

order [of a circuit court] . . . may be appealed to the court of

appeals in advance of a final judgment or order" if certain

conditions are met.                 Naturally, we have read § 808.03(2) to

provide litigants with the ability to "appeal[] by permission."

Heaton v. Larsen, 97 Wis. 2d 379, 397, 294 N.W.2d 15 (1980).


                                                   20
                                                                            No.   2021AP802



     ¶36    When        interpreting         Wis.       Stat.   §§ 846.102(1)            and

808.03(2), we did not demand separate statutory authority for a

court to order a foreclosure sale or for a litigant to appeal by

permission of the court.                Such authority was inherent in the

plain meaning and operation of the statutes.                          We did not read

§ 846.102(1)      as    solely    describing        the    content     of    foreclosure

judgments, and we did not read § 808.03(2) as merely explaining

conditions     precedent         to   appeal.           Contrary     to     Respondents'

claims, Wis. Stat. § 16.74, like §§ 846.102(1) and 808.03(2),

does not only identify the individuals or entities who may have

legal authority to make legislative branch purchases if another

statute    says    as    much,    nor    does     the     provision    serve      only   to

clarify procedure for making such purchases.                         Instead, § 16.74

is   an    independent      grant       of    legal      authority     by    which       the

legislature can buy the goods and services it needs.11

     ¶37    The context of Wis. Stat. § 16.74 confirms this plain

meaning.     See Kalal, 271 Wis. 2d 633, ¶46 ("[S]tatutory language


     11 Similarly, Article I, Section 4 of the United States
Constitution states that, "The times, places and manner of
holding elections for senators and representatives, shall be
prescribed in each state by the legislature thereof." (Emphasis
added.)        Wisconsin   Stat.    § 16.74(1),  which    states
"[a]ll . . . contractual    services    required   within    the
legislative branch shall be purchased by . . . the house or
legislative service agency utilizing [the services]," uses an
almost identical linguistic structure.      It is not seriously
disputed that, under the text of Article I, Section 4, states
are vested the authority to regulate the manner of federal
elections.    See U.S. Term Limits, Inc. v. Thornton, 514 U.S.
779, 805 (1995) (explaining that the provision is an "express
delegation[] of power to the States to act with respect to
federal elections").

                                             21
                                                                              No.    2021AP802



is interpreted in the context in which it is used . . . .").

Section 16.74(3) states that the individuals "authorized to make

purchases    or     engage   services       under      this        section    [16.74]        may

prescribe    the     form    of . . . contracts              for    the     purchases     and

engagements."        (Emphasis added.)             Similarly, § 16.74(4) states

that "bills and statements for purchases and engagements" made

"under this section" must be submitted to the DOA.                                  (Emphasis

added.)     These provisions heavily imply that § 16.74 provides an

independent basis by which the legislature can make purchases.

It would be deeply counterintuitive for § 16.74 to specify that

purchases    are     made    under    its        own    terms       when,     in     fact,    a

completely    separate,       unidentified         statute         confers     the     needed

legal     authority    to    make     the        purchases.           By     stating     that

purchases    are     made    under    § 16.74,         the    legislature           confirmed

that,     indeed,     purchases       can    be        made     under        the     statute.

Respondents' arguments are not supported by the text of § 16.74

and cannot be accepted.              See Kalal, 271 Wis. 2d 633, ¶45 ("If

the meaning of the statute is plain, we ordinarily stop the
inquiry." (quotations omitted)).12

     12It is noteworthy that Wis. Stat. § 16.74 also provides
the statutory basis for making judicial branch purchases.   See
§ 16.74(1) ("All supplies, materials, equipment, permanent
personal property and contractual services required within the
judicial branch shall be purchased by the director of state
courts . . . ."). An almost identically worded statute provides
the DOA with the authority to complete necessary purchases "for
all [executive branch] agencies."   Wis. Stat. § 16.71(1); see,
e.g., Glacier State Dist. Servs. v. DOT, 221 Wis. 2d 359, 362,
585 N.W.2d 652 (Ct. App. 1998) (noting that all purchases for
"the de-icing of state highways" in Wisconsin were made under
§ 16.71).   If Respondents' interpretation were correct, legal
uncertainty would surround basic purchases by the legislative,
                                            22
                                                                                             No.    2021AP802



       ¶38     Putting          aside       the     question         of     purchasing             authority

under Wis. Stat. § 16.74, Respondents claim that a more specific

statute      for     hiring          attorneys           applies       and    thus,          Petitioners

cannot       rely    on        § 16.74         to    enter       into       the        contracts        with

Consovoy, Mortara, and BGSJ.                             Wisconsin Stat. § 13.124 states

that the senate majority leader or the assembly speaker, or

both,    may    at       their       "sole        discretion,"            "obtain       legal        counsel

other than from the department of justice . . . in any action in

which    the    [senate             or    assembly]        is    a    party       or    in     which     the

interests       of        the       [senate         or     assembly]          are       affected,         as

determined          by        the        [senate     majority          leader          or     speaker]."

§ 13.124(1)(b), (2)(b).                     It is true that "where two conflicting

statutes apply to the same subject, the more specific statute

controls."               Lornson          v.     Siddiqui,           2007    WI        92,     ¶65,      302

Wis. 2d 519, 735 N.W.2d 55; see also Scalia & Garner, supra ¶25,

at 183 ("The general/specific canon . . . deals with what to do

when          conflicting                   provisions               simply             cannot            be

reconciled . . . .").                      However,        "conflicts         between              different
statutes, by implication or otherwise, are not favored and will

not    be    held        to    exist        if     they    may       otherwise          be    reasonably

construed."          State ex rel. Hensley v. Endicott, 2001 WI 105,

¶19, 245 Wis. 2d 607, 629 N.W.2d 686.

       ¶39     Here, there is no statutory conflict that bars the use

of Wis. Stat. § 16.74 to purchase attorney services.                                                Under a

judicial, and executive branches.    Under what authority, for
instance, would courts be able to buy note pads on which judges
and clerks write?

                                                     23
                                                                           No.    2021AP802



plain reading of Wis. Stat. § 13.124, the provision applies only

where there is an "action" in which the senate or assembly are

parties, or their interests are affected.                     The provision also

vests authority solely in the discretion of the senate majority

leader and assembly speaker.                By contrast, § 16.74 grants the

legislature authority to purchase attorney services, but only if

approved by "the joint committee on legislative organization or

by the house or legislative service agency" using the services.

There is no limitation in § 16.74 that the purchase be made for

an "action" like in § 13.124.               Thus, § 13.124 provides a quick,

streamlined         basis    for   the   legislature's     leadership        to     obtain

counsel       for   the     legislature    in    "any   action."       By        contrast,

§ 16.74 allows each house of the legislature to obtain counsel

as needed, irrespective of whether an "action" exists.                           Sections

13.124 and 16.74 are different statutes that apply in distinct

circumstances.            They provide separate statutory authority for

the hiring of attorneys, and the general/specific cannon does

not    apply.13        See    Lornson,     302    Wis. 2d 519,       ¶65    (requiring
"conflicting statutes"); Endicott, 245 Wis. 2d 607, ¶19 (noting

that        interpretations        rendering      statutes     in     conflict          are

disfavored in the law).

       ¶40     In    addition,     Respondents     claim     that,    even        if   Wis.

Stat. § 16.74 provides the legislature authority to contract for

        We reserve, without deciding, the question of whether
       13

Wis.   Stat.  § 13.124  provided  the  Petitioners  authority,
independent of Wis. Stat. § 16.74, to enter into attorney
services contracts prior to the initiation of a redistricting
lawsuit.

                                           24
                                                                            No.    2021AP802



attorney services, Petitioners did not comply with procedural

requirements.       Under § 16.74(1), purchases must be made by "the

joint committee on legislative organization or by the house or

legislative   service      agency       utilizing       the"   goods    or        services.

"Contracts for purchases by the senate or assembly shall be

signed by an individual designated by the organization committee

of the house making the purchase."                § 16.74(2)(b).

    ¶41     Here, the undisputed facts show that the Senate and

Assembly    Committees      on    Organization,         who    were    designated        by

their respective houses to review and complete purchases for

attorney    services,      vested       the    Petitioners      with    authority        to

enter into the contracts with Consovoy, Mortara, and BGSJ.                               On

January 5, 2021, the Committee on Senate Organization approved

the hiring of attorneys for redistricting and explicitly granted

Senator LeMahieu authority to enter into contracts.                          Further, on

March 24, 2021, the Committee on Assembly Organization vested

Speaker     Vos     with     the        authority       to     hire     counsel         for

redistricting,      noting       that     Speaker       Vos    had    "always       [been]
authorized" to contract for attorney services.

    ¶42     Respondents note that the agreement with Consovoy and

Mortara was signed on December 23, 2020, and the Senate and

Assembly    Committees      on     Organization         approved      the     hiring     of

counsel    after    that   date,     on       January    5    and    March    24,    2021,

respectively.       Therefore, the legislature indisputably approved

the attorney agreements signed by Petitioners in January and

March 2021.        It is well established that a contract is valid,
even if originally signed by an agent without authority, when
                                           25
                                                                                No.    2021AP802



the principal subsequently ratifies the agreement and agrees to

be bound by its terms.               See M&I Bank v. First Am. Nat'l Bank, 75

Wis. 2d 168,        176,       248     N.W.2d 475        (1977)     (explaining             that

"[r]atification is the manifestation of intent to become party

to a transaction purportedly done on the ratifier's account");

Restatement (Second) of Contracts §380 cmt. a (1981) ("A party

who   has    the   power       of    avoidance     may    lose    it   by       action      that

manifests a willingness to go on with the contract."); see,

e.g., Milwaukee J. Sentinel v. DOA, 2009 WI 79, 319 Wis. 2d 439,

768 N.W.2d 700 (reviewing a public records law challenge to a

statute      enacted      by    the     legislature       to     ratify     a    previously

negotiated collective bargaining agreement).                           The legislature

adopted the contracts at issue, even given the fact that it did

so after the agreements were signed.                      The agreements are valid

and enforceable.

      ¶43    Respondents         also    claim     that    the    contracts           are   void

because the legislature failed to provide adequate information

to the DOA, and the payments to Consovoy, Mortara, and BGSJ were
not properly audited.                Wisconsin Stat. § 16.74(4) states that

"[e]ach legislative and judicial officer shall file all bills

and statements for purchases and engagements made by the officer

under this section with the secretary [of the DOA], who shall

audit and authorize payment of all lawful bills and statements."

      ¶44    It     is     undisputed       that     the       legislature            submitted

information        on    bills       from   the     relevant       attorney           services

contracts to the DOA.               Petitioners submitted undisputed evidence
that,   as    with       all   purchases     for     the       legislature,           including
                                            26
                                                                                     No.    2021AP802



attorney services, information from the bills was inputted into

a software program, PeopleSoft.                         A business manager submitted

basic    accounting            details,     such       as    the    name      of     the    billing

entities, transaction-specific invoice codes, invoice dates, the

amount       of    funds       needed,      and       the     general         accounting          code

describing the subject matter of the transaction, i.e., legal

services.              The    information        was     reviewed        by     at      least     two

employees at the legislature, including the chief clerks, and

was then transferred to the DOA for review.                                  The DOA received

the information and issued payments.                         The uncontested facts show

that    the       legislature      properly        allowed         the   DOA       to   audit     and

review    "bills         and    statements"        for       the    attorney         services      at

issue.       Wis. Stat. § 16.74(4).

       ¶45    Respondents          cite     a     response         to    a     public        records

request provided by DOA's Chief Legal Counsel, Ann Hanson, which

stated that the DOA did not have access to bills and statements

that originated from Consovoy and BGSJ.                            However, DOA's response

also indicated that the DOA was given payment requests and, in
fact, issued payments.                  Clearly, at the time of the payments,

DOA believed the legislature had provided sufficient information

to review the requests and comply with Wis. Stat. § 16.74's

procedural         requirements.            As        with    all       purchasing         requests

submitted         by    the    legislature,        DOA       had   online      access        to   the

information         taken      from   the    attorney         services        bills        submitted

through PeopleSoft.              The fact that the legislature, working with

the DOA, streamlined the acquisitions process and transitioned
to   software          programs    in     lieu     of    submitting          original       billing
                                                 27
                                                                              No.    2021AP802



statements is of no legal significance.                        As required by § 16.74,

the   DOA    had       access    to    basic        accounting     information       for    the

purchases at issue, and, predictably, the DOA issued payments.

      ¶46    To the extent that DOA failed to perform a proper

audit under Wis. Stat. § 16.74 of the legislature's purchasing

requests,        Respondents         must    direct     their     complaint    toward       the

DOA, not the legislature.                   Section 16.74(4) unambiguously vests

the   duty       to    "audit    and    authorize        payment[s]"        with    the    DOA.

Respondents cite no legal authority that the legislature had the

obligation or responsibility to oversee DOA's internal auditing

process.          In    this    case,        DOA    received      billing    requests       and

information, responded to the legislature, and issued payments.

If, in doing so, DOA failed to fully perform its administrative

duties, purchasing by the legislature under § 16.74 cannot be

ground to a halt.14

      ¶47    In        all,    the    legislature        complied     with     Wis.       Stat.

§ 16.74      and       received        the     payments      it     properly        approved,

validated, and requested.                    Consequently, as a matter of law,
summary judgment in Petitioners' favor is warranted.15

       Furthermore, any failure of those authorized to make
      14

purchases under Wis. Stat. § 16.74 to provide information to the
DOA for audit would implicate the legality of payments for the
legal services contracts, not the legality of the contracts
themselves. There is no substantiated argument that failing to
send proper documentation to the DOA would render the contracts
unenforceable. While Respondents filed this lawsuit in part to
bar payments under the contracts, if Petitioners violated
§ 16.74's audit procedures as Respondents allege, the separate
remedy of declaring the contracts void ab initio would not be
appropriate.
      15   The    dissent       does    not        dispute   that    attorney       services
                                                   28
                                                             No.   2021AP802



                B.   The Standard For Stays Pending Appeal

      ¶48   After awarding summary judgment in Respondents' favor,

the   circuit    court    in   this   case   enjoined   Petitioners    from



constitute "contractual services" under Wis. Stat. § 16.74, nor
does it claim, as do the Respondents, that § 16.74 fails to
provide independent legal authority to complete legislative
purchases.   Instead, the dissent advances a distinct statutory
interpretation undeveloped by Respondents on appeal.      It notes
that § 16.74(1) permits purchases by "the joint committee on
legislative organization or by the house or legislative service
agency utilizing" the goods or services, and it claims that
neither the joint committee nor the senate or assembly as a
whole voted to approve the contracts at issue. Yet, the statute
does not bar the senate or assembly from designating committees
to complete purchases on behalf of the two houses. It is well
understood that the legislature adopts and utilizes internal
rules to "govern[] how it operates."      Custodian of Recs. for
Legis. Tech. Servs. Bureau v. State, 2004 WI 65, ¶28, 272
Wis. 2d 208, 680 N.W.2d 792; see also League of Women Voters of
Wis. v. Evers, 2019 WI 75, ¶39, 387 Wis. 2d 511, 929 N.W.2d 209
(noting that the legislature has the discretion "to determine
for itself the rules of its own proceedings"); see, e.g., Flynn
v.   DOA,  216   Wis. 2d 521,  531-32,   576   N.W.2d 245   (1998)
(explaining that the legislature delegated to a committee the
authority to narrow and eliminate alternatives of proposed
legislation). The senate and assembly may, as was done in this
case, appoint committees on organization to approve necessary
purchases on behalf of the two houses.       Under the dissent's
reading, if purchases are not made through the joint committee
on organization, the entirety of each house would be forced to
vote on specific, and often mundane, legislative purchases. The
text of § 16.74 does not require the legislature to engage in
such inefficient practices.        In fact, § 16.74 expressly
contemplates the designation of committees to facilitate
necessary purchasing.    The statute states that contracts for
purchases by either house must be signed "by an individual
designated by the organization committee of the house making the
purchase."   § 16.74(2)(b) (emphasis added); see State ex rel.
Kalal v. Cir. Ct. for Dane Cnty., 2004 WI 58, ¶45, 271
Wis. 2d 633,    681   N.W.2d 110   ("[S]tatutory    language    is
interpreted in the context in which it is used . . . ."). That
is exactly what occurred in this case.

                                      29
                                                                            No.    2021AP802



performing the attorney-services contracts signed with Consovoy,

Mortara, and BGSJ.          In addition, the circuit court declined to

issue a stay of the injunction pending appeal.                       In July 2021, we

reversed that decision in an unpublished order.                            See Waity v.

LeMahieu, No. 2021AP802, unpublished order (Wis. July 15, 2021)

(granting motion for relief pending appeal).                         We now take the

opportunity to explain our decision.

      ¶49     Courts     must    consider      four      factors    when    reviewing      a

request to stay an order pending appeal:

           (1) whether the movant makes a strong showing
      that it is likely to succeed on the merits of the
      appeal;

           (2) whether the movant shows that, unless a stay
      is granted, it will suffer irreparable injury;

           (3) whether the movant shows that no substantial
      harm will come to other interested parties; and

           (4) whether the movant shows that a stay will do
      no harm to the public interest.
See   State    v.   Scott,       2018    WI    74,    ¶46,    382   Wis. 2d 476,          914

N.W.2d 141.         At     times,       this       court     has    also    noted      that

"[t]emporary injunctions are to be issued only when necessary to
preserve the status quo."                Werner v. A.L. Grootemaat & Sons,

Inc., 80 Wis. 2d 513, 520, 259 N.W.2d 310 (1977).                          The relevant

factors     "are    not    prerequisites           but     rather   are    interrelated

considerations       that       must    be    balanced       together."           State   v.

Gudenschwager, 191 Wis. 2d 431, 440, 529 N.W.2d 225 (1995).

      ¶50     On appeal, a circuit court's decision to grant or deny
a motion to stay is reviewed under the erroneous exercise of


                                              30
                                                                                      No.   2021AP802



discretion standard.                Id. at 439.           The circuit court's decision

must be affirmed if it "examined the relevant facts, applied a

proper    standard         of      law,    and      using    a     demonstrative            rational

process,      reached      a       conclusion       that     a    reasonable          judge    could

reach."       Lane v. Sharp Packaging Sys., Inc., 2002 WI 28, ¶19,

251 Wis. 2d 68, 640 N.W.2d 788.                      In this case, the circuit court

erroneously exercised its discretion by applying an incorrect

legal standard.

       ¶51    First, in reviewing whether Petitioners made "a strong

showing that [they were] likely to succeed on the merits of the

appeal," the circuit court repeatedly referred to its own legal

reasoning employed when it granted summary judgment and issued

an injunction in favor of Respondents.                            The circuit court noted

that it "disagree[d] with [Petitioners'] legal analysis."                                         It

stated       it   reviewed          the      caselaw       cited       by     Petitioners        and

"reaffirm[ed]" its conclusions of law.                             In the circuit court's

view,     Petitioners           had,      in      their     motion      for       a   stay,     "re-

present[ed] . . . what                 was        originally          before      [the       circuit
court]," and the circuit court would "merely be repeating what

[it]    already      set        forth"       in    its     decision         to    award      summary

judgment and enjoin enforcement of the relevant contracts.

       ¶52    The    circuit           court's          analysis       was       flawed.        When

reviewing a motion for a stay, a circuit court cannot simply

input its own judgment on the merits of the case and conclude

that a stay is not warranted.                       The relevant inquiry is whether

the     movant      made       a    strong        showing        of    success        on     appeal.
Gudenschwager, 191 Wis. 2d at 440.                         Of course, whenever a party
                                                   31
                                                                                       No.    2021AP802



is seeking a stay, there has already been a determination at the

trial level adverse to the moving party.                             If the circuit court

were   asked        to    merely        repeat    and       reapply     legal          conclusions

already made, the first factor would rarely if ever side in

favor of the movant.                    As we explained in our July 15, 2021,

order, "very few stays pending appeal would ever be entered

because almost no circuit court judge would admit on the record

that he [or] she could have reached a wrong interpretation of

the law."      Waity, No. 2021AP802, unpublished order, at 9.

       ¶53    When reviewing the likelihood of success on appeal,

circuit courts must consider the standard of review, along with

the possibility that appellate courts may reasonably disagree

with    its     legal        analysis.                For        questions        of         statutory

interpretation, as are presented in this case, appellate courts

consider      the        issues    de     novo.         See       Estate     of    Miller,         378

Wis. 2d 358, ¶25.             Here, the circuit court relied on its own

interpretation of statutes such as Wis. Stat. § 16.74, which

neither      this    court        nor    the   court        of    appeals     had       previously
interpreted,        to     conclude       that    an    appeal       would        be    meritless.

Instead,      the    circuit       court       should       have    considered           how     other

reasonable jurists on appeal may have interpreted the relevant




                                                 32
                                                                              No.   2021AP802



law and whether they may have come to a different conclusion.16

If the circuit court had done so, its stay analysis would have

been different.         As explained above, under the plain language of

§ 16.74,      the    legislature       had    authority        to    hire     counsel    for

redistricting, and reasonable judges on appeal could easily have

disagreed with the circuit court's holdings.

       ¶54     When reviewing the likelihood of success on appeal,

"the    probability       of    success       that    must      be        demonstrated    is

inversely proportional to the amount of irreparable injury the

plaintiff      will    suffer    absent       the    stay."         Gudenschwager,       191

Wis. 2d at 441.          Thus, the greater the potential injury, the

less    a    movant    must     prove    in       terms   of    success        on    appeal.

However, "the movant is always required to demonstrate more than

the mere possibility of success on the merits."                            Id. (quotations

omitted).

       ¶55     In this case, the risk of harm to Petitioners absent a

stay    was     substantial      and    irreparable.                The    circuit    court

concluded that the legislature did not suffer harm because they
could       obtain    advice    on   redistricting         from       other     government

       By contrast, appeals of decisions left primarily to the
       16

discretion of circuit courts, such as the length of a criminal
sentence or the admissibility of evidence under Wis. Stat.
§ 904.03, have a smaller likelihood of success than appeals
requiring de novo interpretation of statutes.       See State v.
Taylor, 2006 WI 22, ¶17, 289 Wis. 2d 34, 710 N.W.2d 466 ("A
circuit court exercises its discretion at sentencing, and
appellate review is limited to determining if the court's
discretion was erroneously exercised."); State v. Plymesser, 172
Wis. 2d 583, 595, 493 N.W.2d 367 (1992) ("Section 904.03 gives a
judge discretion to exclude evidence if its probative value is
substantially outweighed by the danger of unfair prejudice.").

                                             33
                                                                                 No.    2021AP802



actors such as the Attorney General.                            However, as            explained

above, redistricting presents extraordinarily complex questions

of state and federal law.               It is a process that takes place only

every ten years; it can have a substantial effect on elections

and    the   right     to   vote;       and       it    is    almost     inevitable           that

redistricting        will   be    litigated.                 Contrary    to   the       circuit

court's belief, the legislature's determination that it needed

assistance      from    qualified           specialists,         outside      the      Attorney

General's office, was abundantly reasonable.

       ¶56   The circuit court also mentioned in its harm analysis

that litigation surrounding redistricting had not yet begun.                                    As

thoroughly      discussed        above,           pre-litigation        counsel         can     be

indispensable when potential legislation implicates significant

legal questions and litigation is highly likely.

       ¶57   When considering potential harm, circuit courts must

consider     whether     the     harm       can    be   undone    if,    on      appeal,      the

circuit court's decision is reversed.                          If the harm cannot be

"mitigated or remedied upon conclusion of the appeal," that fact
must    weigh   in     favor     of    the    movant.           Waity,     No.      2021AP802,

unpublished order, at 11 (quoting Serv. Empls. Int'l Union v.

Vos, No. 2019AP622, unpublished order, at 6-7 (Wis. June 11,

2019)).      Here, due to the circuit court's order, the legislature

was deprived of counsel of its choice for two and a half months.

In the meantime, the demands of redistricting continued as the

legislature prepared to draw new maps and the risk of litigation

materialized.        The circuit court failed to consider that, if its
order    were   overturned,           the    legislature         could     not      get   legal
                                              34
                                                                           No.     2021AP802



advice "back" for this critical time in which an injunction was

in effect.        Because the harm the legislature would experience

absent a stay was significant, Petitioners were required to show

only "more than the mere possibility of success on the merits."

Gudenschwager, 191 Wis. 2d at 441 (quotations omitted).                                     The

Petitioners clearly met that standard.

      ¶58     By comparison, the harm to Respondents was minimal.

In   conducting        a   stay    analysis,      courts     consider      whether          the

movant   "shows        that   no     substantial      harm    will    come       to    other

interested parties."               Scott, 382 Wis. 2d 476, ¶46.                  However,

similar to the circuit court's consideration of harm to the

movant, courts consider the period of time that the case is on

appeal, not any harm that could occur in the future.                                  Courts

must consider the extent of harm the non-movant will experience

if   a   stay     is       entered,    but     the    non-movant      is     ultimately

"successful       in       having     the . . . injunction            affirmed"             and

reinstated.        Waity,      No.    2021AP802,      unpublished         order,       at    11

(quoting Serv. Empls. Int'l Union, No. 2019AP622, unpublished
order,   at      6-7).        Thus,    the    stay    analysis       is    not     a    mere

repetition of any harm analysis conducted by the circuit court

when it originally issued an order granting relief, which may

consider generally all future harms to the non-movant.                                      See

Kocken      v.   Wis.       Council    40,     2007    WI    72,     ¶27     n.12,          301

Wis. 2d 266,      732       N.W.2d 828       (explaining     that     "[a]       permanent

injunction will not be granted unless there is the threat of

irreparable injury that cannot be compensated with a remedy at
law").
                                             35
                                                                     No.   2021AP802



       ¶59   Here, the circuit court reasoned that Respondents were

substantially     harmed       because    "[t]ens,       if   not    hundreds       of

thousands of [taxpayer] dollars . . . will be spent" under the

contracts at issue.           First, in making this finding, the circuit

court failed to specify or tailor its cost estimates to expenses

that would have been incurred while the case was on appeal, as

opposed to over the course of the entire life of the contracts,

e.g., until redistricting disputes are settled.                      Second, the

harm    alleged   by    Respondents      in    this   case    was   the    loss     of

taxpayer money.        As three individuals out of a state population

of 5.8 million, Respondents' harm as taxpayers was orders of

magnitude less than any final dollar amount Petitioners may have

improperly spent.            The circuit court failed to consider this

basic fiscal reality, which substantially reduced any potential

harm to the Respondents.            Furthermore, the circuit court failed

to consider whether any financial losses to Respondents, to the

extent they existed, could be recovered through a disgorgement

remedy.
       ¶60   Finally, when reviewing the fourth factor, harm to the

public interest, the circuit court reiterated that the contracts

at issue would wrongfully expend public monies.                     The potential

for    unauthorized     expenditures      of    public    funds     was    a    valid

consideration of the circuit court.              However, the circuit court

failed also to address the public interest served in allowing

the legislature to obtain needed legal advice for redistricting.

The    legislature     has    the   constitutional     responsibility          to   set
district boundaries, and the process can have a material effect
                                         36
                                                                            No.    2021AP802



on the rights of Wisconsin voters.                       See Wis. Const. art. IV,

§ 3.      Consequently,        the    public        is   better     served        when   the

legislature        has     effective          representation          in      performing

redistricting      and    preparing     for       subsequent      litigation.            This

interest was more significant, during the time period of appeal,

than the public interest in preventing allegedly unauthorized

expenditures.

       ¶61   In all, the circuit court erroneously exercised its

discretion by refusing to stay its injunction pending appeal.

See Lane, 251 Wis. 2d 68, ¶19.

                                 IV.    CONCLUSION

       ¶62   Petitioners,      on    behalf        of    the   legislature,        entered

into    contracts        for   legal     advice          regarding     the        decennial

redistricting process and any resulting litigation.                          Respondents

claim   that      Petitioners       lacked        authority    to    enter        into   the

contracts, and they ask us to declare the agreements void ab

initio.      Because      Petitioners        had    authority       under    Wis.    Stat.

§ 16.74      to    "purchase[]"        for        the    legislature        "contractual
services," the agreements were lawfully entered.

       ¶63   The circuit court's decision to enjoin enforcement of

the contracts was improper.                  We reverse the circuit court's

grant of summary judgment in Respondents' favor, and instead, we

remand this case to the circuit court with instructions to enter

judgment in favor of Petitioners.                   In addition, we clarify the

standard for granting a stay of an injunction pending appeal,

which the circuit court in this case incorrectly applied.


                                             37
                                                     No.   2021AP802



    By the Court.—The judgment and the order of the circuit

court are reversed, and the cause is remanded with instructions.




                               38
                                                                        No.    2021AP802.bh



      ¶64       BRIAN    HAGEDORN,      J.        (concurring).          I     join     the

majority opinion.            I write separately, however, to respond to

the dissent's misinterpretation of the majority opinion's stay

analysis.        In a number of cases that have crossed our desks,

circuit     courts       rule   against      a    party,    and     then,     pro   forma,

conclude their ruling means there is little to no likelihood of

success on appeal and deny a stay.                      That is what happened here,

and this improper understanding of the law is why we reversed

the circuit court's stay decision.                       The dissent misreads the

court's discussion of this problem as if the majority is setting

forth a new standard.           It is not.

      ¶65       We   adopted    the     Gudenschwager            test   to     guide    the

determination of whether to grant a stay pending appeal.1                               The

relevant factors——which encompass the likelihood of success on

the merits of the appeal, the anticipated harms to the parties,

and harm to the public——"are not prerequisites."2                             Rather, the

factors         constitute      a     balancing           test     of    "interrelated

considerations" that call for the court's considered judgment.3
Of   particular         relevance     here,       the    likelihood     of    success   on

appeal a movant must show "is inversely proportional to the

amount of irreparable injury the [movant] will suffer absent the

stay"——i.e., a sliding scale.4                A high degree of harm paired with

      1State  v.   Gudenschwager,                  191     Wis. 2d 431,        440,     529
N.W.2d 225 (1995) (per curiam).
      2   Id.
      3   Id.
      4   Id. at 441.

                                              1
                                                                        No.   2021AP802.bh



a lower likelihood of success on appeal may be sufficient to

grant a stay.5            And the higher the likelihood of success on

appeal, the less pertinent the harm to the movant becomes.6

       ¶66       The dissent suggests that under the majority's logic,

a stay must always be granted when it is possible an appellate

court might disagree on a novel question of law.                              Incorrect.

All the majority says on this point is that the circuit court's

stay       analysis     should    account     for    the    standard    of    review    on

appeal.          The dissent, in contrast, seems to think that if a

court       disagrees     with    a   party's      legal    argument,    a    stay   will

rarely be appropriate.             But that is not the law.

       ¶67       This case is a classic example of when the circuit

court should have granted a stay pending appeal despite its

conclusion         on    the     merits.          Denying   a   stay     deprived      the

legislature of the attorneys of its choice during a time it

concluded        legal    representation          was   necessary.        This    was    a

substantial harm.              Attorneys are not fungible.              The attorney-

client relationship is based on trust, and the loss of timely
counsel from a trusted attorney is a real deprivation.                          The harm

to the Respondents and the public, on the other hand, was rooted

entirely          in     dollars       and        cents——allegedly        unauthorized

contractual payments.              This is not nothing, but it's not much,

at least in this context.                    Under these facts, this does not


       Though "the movant is always required to demonstrate more
       5

than a mere 'possibility' of success on the merits." Id.
       6   Id.

                                              2
                                                                   No.   2021AP802.bh



amount    to    the     kind    of       "substantial   harm"       Gudenschwager

contemplates.       Even accepting the circuit court's disagreement

with the Petitioners' arguments, they surely had some nontrivial

likelihood     of     persuading     a    higher    court   that     their      legal

arguments were correct.7           Here the Petitioners' substantial harm

was paired with at least a reasonable likelihood of success on

appeal, and granting a stay would bring limited harm to the

Respondents     and    the     public.         Therefore,   a   stay      was    most

appropriate.8

¶68   More importantly, the message to courts moving forward is

that the likelihood of success on appeal is a flexible, sliding-



      7The dissent states that when cases are not "close calls,"
the likelihood of success on appeal will be low. Dissent, ¶93.
True enough. But this isn't one of those cases.     Even without
the benefit of our decision today, the circuit court should have
recognized another court could reasonably disagree with its
interpretation of Wis. Stat. § 16.74. Before the circuit court,
no one argued for the reading of § 16.74 it articulated.    That
should have been a clue that another court might read the
statute differently.
      8The dissent is correct that appellate courts should not
reweigh and second guess a circuit court's good faith attempts
to balance the factors.     Our review is under the erroneous
exercise of discretion standard.   Gudenschwager, 191 Wis. 2d at
439-40.   However, the circuit court in this case applied the
wrong standard of law which is, by definition, an erroneous
exercise of discretion. See State v. Carlson, 2003 WI 40, ¶24,
261 Wis. 2d 97, 661 N.W.2d 51 ("[A]n exercise of discretion
based on an erroneous application of the law is an erroneous
exercise of discretion.").    The circuit court's error was not
that it continued to agree with its previously announced merits
analysis.     The circuit court's error was thinking that
referencing to its prior decision was all it needed to say about
the likelihood of success on appeal.

                                           3
                                                                  No.   2021AP802.bh



scale factor to be balanced against the relevant harms.9                    Rather

than conduct this analysis, the circuit court here treated the

likelihood of success on appeal as shorthand for its own prior

merits decision.     Applying the test correctly, it should not be

uncommon,    particularly    when      faced     with     a   difficult      legal

question    of   first   impression,       to   rule    against    a    party   but

nonetheless stay the ruling.




    9  The dissent's fundamental error is failing to appreciate
that the likelihood of success is a sliding-scale factor.    The
dissent seems to think some unnamed threshold of likely success
is necessary.   It finds confusing the majority's recitation of
black-letter law that some chance of success is required, yet no
particular threshold is needed.      The dissent's bewilderment
notwithstanding, this isn't contradictory at all.    It is, and
has been, the law.

                                       4
                                                                    No.       2021AP802.rfd



      ¶69    REBECCA FRANK DALLET, J.                (dissenting).            As leaders

of the legislature, Petitioners have a say in what the law is,

but   they    are,    like    everyone       else,    bound    by    the        laws    the

legislature enacts.          Thus, Petitioners are bound by Wis. Stat.

§ 16.74, which requires that all contractual services "shall be

purchased     by   the   joint     committee    on    legislative         organization

[JCLO] or by the house . . . utilizing the . . . services."1                            The

record      here   demonstrates       that     Petitioners'         contracts          with

outside counsel were neither entered into nor later ratified by

the JCLO or the house using those services, and therefore the

contracts are invalid.            In ignoring this statutory requirement,

the majority wrongly allows Petitioners to exercise purchasing

authority     they    don't       have,   thereby     eliminating         a     safeguard

against the misuse of taxpayer dollars.

      ¶70    I also disagree with the majority's novel application

of the law regarding stays pending appeal.                    It reduces what has

traditionally        been     a    four-factor       balancing       test        to    two

questions:     (1) is the issue being appealed subject to de novo
review?; and (2) would the court of appeals or this court likely

grant a stay?         In doing so, the majority undermines circuit

courts' discretion to weigh the equities of each case while

providing no guidance for how to implement its unprecedented

approach.



      1Legislative service agencies, such as the Legislative
Reference Bureau, can also purchase contractual services, but no
such agency is involved in this case.

                                           1
                                                                       No.   2021AP802.rfd


                                            I

       ¶71   Petitioners raise four possible sources of authority

for the legal-services contracts they entered into with outside

counsel:     the    Wisconsin       Constitution,         Wis.    Stat.        § 20.765,

§ 13.124,     and    § 16.74.          Because          the   majority         opinion's

conclusion rests entirely on § 16.74, I focus on that statute

before touching on the other three sources.

                                            A

       ¶72   Wisconsin     Stat.     § 16.74       controls      who     may    purchase

"contractual services" and who may sign the contracts for those

services.    Subsection      (1)    states       that    "[a]ll . . . contractual

services     required      within     the       legislative      branch        shall   be

purchased by the joint committee on legislative organization or

by the house . . . utilizing the . . . services."                            This is the

sole    provision     in     § 16.74        that    authorizes          purchases      of

contractual services within the legislature, and it exhaustively

identifies the entities that may do so:                   the JCLO or the house




                                            2
                                                                        No.    2021AP802.rfd



using       the    services       (the   senate      or    the    assembly).2               For

contractual services that only the senate or the assembly will

use,       § 16.74(2)(b)      provides    that      those     contracts         "shall      be

signed by an individual designated by the organization committee

of the house making the purchase."                    See also id. (adding that

"contracts         for    other    legislative      branch       purchases          shall   be

signed        by     an     individual           designated       by"         the     JCLO).

Subsection (2)(b) is not an authorization to make purchases; it

simply identifies who may sign a contract on the senate's or the

assembly's         behalf   when    either   house        purchases     services        under

subsec. (1), saving every senate or assembly member from having

to sign individually.

       ¶73     I agree with the majority opinion that legal services

are "contractual services," as that term is defined broadly in




       There is at least some surface-level tension between the
       2

text of § 16.74(1) and that of § 16.74(3) in that the latter
implies that a legislative "officer" may be authorized to
purchase   contractual   services.      See  § 16.74(3)   ("Each
legislative and judicial officer who is authorized to make
purchases or engage services under this section may prescribe
the form of requisitions or contracts for the purchases and
engagements.").   Nowhere in § 16.74, however, is a legislative
officer authorized to do so (a judicial officer——the director of
state courts——is authorized to make purchases or engage services
under § 16.74(1)).     Nevertheless, there is no contradiction
between the two subsections as subsec. (3) does not authorize
anyone to purchase contractual services; rather, it provides
that those who are so authorized may dictate the form of
requisitions or contracts for purchases of those services. The
only subsection that authorizes anyone to actually purchase
contractual services is subsec. (1).

                                             3
                                                                    No.    2021AP802.rfd



§ 16.70(3) to include "all services."3                 And no party argues that

these legal services are not "required within the legislative

branch."      See § 16.74(1).       The legal-services contracts are not

valid, however, unless they were purchased by the JCLO or the

specific house utilizing the services.

       ¶74    A careful review of the record reveals that they were

not.       The record contains no action by the JCLO, the senate, or

the    assembly     to   purchase   these   services.           A   review       of    the

legislature's journals reveals the same.                    See, e.g., Medlock v.

Schmidt,      29    Wis. 2d 114,    121,        138   N.W.2d 248          (1965)      (the

legislature's       records   are   "properly         the   subject       of    judicial

notice").       They contain no legislative act from the JCLO, the

senate, or the assembly approving the legal-services contracts.4

Without      such   evidence,   there      is    no    factual      basis       for    the

majority      opinion's    conclusion   that      these      contracts         are    valid

under § 16.74(1).          The majority suggests that the senate or



       The
       3     majority  opinion's    reasoning  is   correct   but
inconsistent with the court's holding in James v. Heinrich, 2021
WI 58, 397 Wis. 2d 516, 960 N.W.2d 350.       There, despite no
textual limitation on the phrase "all measures necessary to
prevent, suppress, and control communicable disease," the
majority wrongly held that it "cannot be" that "all" such
measures means "any" measures.     See id., ¶¶21–22.   Here, the
majority correctly reaches the opposite conclusion, explaining
that "all" means "all." See majority op., ¶23; see also James,
397 Wis. 2d 516, ¶70 (Dallet, J., dissenting) (explaining that
the court may not read into a statute a "phantom limitation").

       Section 16.74 does not specify the mechanics of how the
       4

senate or assembly must act in order to purchase contractual
services.   Regardless of what compliance looks like, however,
there is no evidence of any action by either house in this case.

                                        4
                                                                          No.   2021AP802.rfd



assembly         could     skirt     this     statutory        requirement       by    simply

adopting         an      internal      rule          appointing        their     respective

organization             committees         to       approve      contractual-services

purchases.         But that never happened——and even if it had, our

precedent makes clear that internal rules cannot trump explicit

statutory        restrictions.          See      White      Constr.     Co.     v.    City   of

Beloit, 178 Wis. 335, 338, 190 N.W. 195 (1922) (explaining that

governmental bodies "may enter into a valid contract in the way

specified by law and not otherwise").

       ¶75       To be sure, the senate and the assembly's separate

committees on organization purported to approve the contracts,

but those committees have no authorization under § 16.74(1) to

do    so.        The     majority    attempts         to    sidestep    that    problem      by

treating         "the      organization          committee       of     the      house"       in

§ 16.74(2)(b) and "the house" in § 16.74(1) as one and the same.

That interpretation is flawed in two ways.                            First, "the house"

and "the organization committee of the house" have different

meanings and refer to different things.                         See State v. Matasek,
2014        WI 27,        ¶¶17–21,      353          Wis. 2d 601,       846      N.W.2d 811

(reiterating that when the legislature uses different terms in

the same or a closely related statute, we should presume that

the    terms      have     different    meanings).             "The    house"    refers      to

either of the two houses that constitute the legislature:                                    the

senate      or    the     assembly.         See      Wis.    Const.     art.    IV.       "The

organization committee of the house," on the other hand, refers

to the senate's or the assembly's organization committee, both
of which are defined by rule and are made up of certain members
                                                 5
                                                                            No.    2021AP802.rfd



of   the    senate         and    assembly     leadership,        respectively.                 See

Assembly    Rule 9(3)            (2021);   Senate     Rule 20(1)       (2021).             Simply

put, the senate organization committee is not the senate; the

assembly organization committee is not the assembly.

      ¶76    Section 16.74            makes     the    distinction           between        "the

house"     and    "the       organization        committee       of    the        house"    even

clearer by explicitly authorizing each house and each house's

organization committee to do different things.                               Each house is

authorized       to    purchase       services      under      § 16.74(1),          while       the

organization committees of those houses are authorized only to

designate a person to sign those contracts under § 16.74(2)(b).

An   authorization          to     sign    contracts      is     not   the        same     as   an

authorization         to    purchase       services.        If    it   were,        the    first

sentence of § 16.74(2)(b) would make no sense:                              "Contracts for

purchases    by       the    senate       or   assembly     shall      be    signed        by   an

individual designated by the organization committee of the house

making the purchase."              The text of § 16.74 therefore makes clear

that a house's organization committee cannot make or approve
purchases for contractual services.

      ¶77    Second, there is no statutory basis for the majority's

assertion that the senate and assembly organization committees

were "designated by their respective houses" to contract with

outside counsel, or that those committees "vested" Petitioners

with the authority to enter into the contracts.                                   See majority

op., ¶41.        Nowhere does § 16.74(1) authorize either house to

designate its respective organization committee to exercise that
authority.       Therefore, neither house may do so.                        See Fed. Paving
                                                6
                                                                      No.    2021AP802.rfd



Corp. v. City of Wauwatosa, 231 Wis. 655, 657–59, 286 N.W. 546

(1939); White Constr. Co., 178 Wis. at 338.                    If the legislature

had wanted to permit such designation, it would have done so

explicitly——just      as    it    did    regarding         purchase     requests      and

contract signatories in § 16.74(2).                 See § 16.74(2)(a) (purchase

requisitions    "shall     be     signed       by   the    cochairpersons        of   the

[JCLO] or their designees for the legislature, by an individual

designated by either house of the legislature for the house, or

by the head of any legislative service agency, or the designee

of   that   individual,         for     the    legislative      service         agency")

(emphases added); § 16.74(2)(b) (same regarding who must sign

contracts); see also, e.g., Kimberly-Clark Corp. v. Public Serv.

Comm'n, 110 Wis. 2d 455, 463, 329 N.W.2d 143 (1983) (explaining

that when one statute contains a provision and a similar statute

omits the same provision, the court must not read in the omitted

provision).     And, contrary to the majority's baseless claim,

nothing in the record indicates that either house's organization

committee     was    in    fact       designated      to    purchase         contractual
services.      Lastly,      because      neither      the    assembly's         nor   the

senate's organization committee has purchasing authority under

§ 16.74(1), they cannot "vest" their non-existent authority in

Petitioners.        See Wis. Carry, Inc. v. City of Madison, 2017

WI 19, ¶¶23, 28, 373 Wis. 2d 543, 892 N.W.2d 233 (a government

body "cannot delegate what it does not have").

     ¶78    For similar reasons, the majority's assertion that the

"legislature" ratified the contracts also fails.                            The majority
claims that, § 16.74(1) notwithstanding, the contracts are valid
                                           7
                                                                            No.   2021AP802.rfd



because the senate and the assembly's organization committees

"adopted the contracts at issue," thereby ratifying them.                                    See

majority     op.,     ¶42.           But   when       a     government    entity    enters    a

contract "without [proper] authority," as Petitioners did here,

"the acts relied upon for ratification must be sufficient to

have supported a contract originally."                              See Ellerbe & Co. v.

City of Hudson, 1 Wis. 2d 148, 155–58, 83 N.W.2d 700 (1957);

Fed.   Paving    Corp.,         231     Wis.     at 657        (a   government      body    must

ratify a contract "with the formality required by statute to

make [the] contract").                 That means that only the JCLO or the

house utilizing the services could ratify Petitioners' contracts

with outside counsel because only those entities are authorized

to form the contracts in the first place.                                And, as explained

above,   the    record         contains       no      action     by   any   necessary       body

regarding these contracts.

       ¶79   There is therefore no basis for the majority opinion's

conclusion that the contracts are valid under § 16.74.

                                                 B

       ¶80   Petitioners             offer       three        alternative         sources     of

authority      for    the      contracts.             The     first   two——the      Wisconsin

Constitution        and       Wis.    Stat.      § 20.765——say        nothing      about     the

issue.       Setting      aside        that    both         sources   speak   only     to    the

legislature      as       a     whole      and        not     Petitioners     specifically,

Petitioners point to no language in the Wisconsin Constitution

that grants the legislature inherent authority to contract with
whomever it wants; nor do they cite a case that says as much.

                                                  8
                                                                          No.   2021AP802.rfd



While the Constitution requires the legislature to redistrict

the state's electoral maps every ten years, it says nothing

about whether the legislature can hire outside counsel to help

it do so.       Likewise for § 20.765, which deals only with how the

legislature pays its expenses, not with its authority to incur

them.       It does not follow from the statute's "appropriat[ing] to

the     legislature . . . a        sum     sufficient"            to      carry    out    its

functions, that Petitioners may spend money on anything they

want    regardless      of   any       other     statutory         limitations.           See

§ 20.765 (emphasis added).

       ¶81    The other statute, Wis. Stat. § 13.124 (titled "Legal

Representation"),        also      does        not        authorize       the     contracts.

Section 13.124 provides that the leader of the appropriate house

may, in her "sole discretion," hire outside counsel "in any

action in which the assembly [or senate] is a party or in which

[its] interests . . . are affected."                      The statute also leaves it

to    the    houses'    leaders'       discretion           to   determine        whether   a

particular action actually affects the house's interests.                                 See
§ 13.124.          What is not left to their discretion, however, is

determining whether there is an "action" to begin with.                              And it

is undisputed that as of the date Petitioners contracted with

outside      counsel,    there     was    no     pending         action    in     which   the

assembly      or    senate   was   a     party       or    in    which    either    houses'

interests were affected.            Therefore, the plain text of § 13.124

precluded Petitioners from entering into the contracts.

       ¶82    Petitioners counter that the court should read "any
action" as including any "imminent" action, pointing to Wis.
                                            9
                                                                      No.    2021AP802.rfd



Stat. § 990.001(3) for support.                 Section 990.001(3) states that,

"when applicable," the present tense of a verb includes                                   the

future tense.         But even assuming that § 990.001(3) applies to

§ 13.124, it doesn't help Petitioners.                      Substituting "will be"

for   the    present-tense      verbs     "is"      and     "are"    results        in   the

assembly speaker being able to hire outside counsel "in any

action in which the assembly is will be a party or in which the

interests     of   the      assembly      are      will     be   affected."              That

construction, however, just allows the house leaders to retain

outside     counsel    if   they    believe        their    house    will     eventually

become involved in an already pending action.                       It doesn't change

the fact that a currently pending action is still required by

the statute's plain text.             Since there was none here, § 13.124

provides no authority for the contracts.

      ¶83    Petitioners'      alternatives,            therefore,          cannot       save

these    contracts     from   the     fact      that      they   were   not        properly

authorized under § 16.74, and the majority errs in concluding

otherwise.

                                           II

      ¶84    While the majority's statutory analysis is wrong, at

least its effects are likely to be limited.                      The same cannot be

said for the majority's discussion about the standard for stays

pending     appeal.         Despite       its      claim     that     it      is     merely

"explain[ing]" an earlier unpublished order, majority op., ¶48,

the     majority   unsettles       what      was    a      well-established,          long-



                                          10
                                                                            No.    2021AP802.rfd



standing test for stays, applying the Gudenschwager factors in a

novel and unworkable way.

      ¶85      As we have explained time and again, appellate courts

are required to give a high degree of deference to a circuit

court's     decision      to    grant     or       deny       a     stay   pending     appeal,

reviewing       the    decision        only    for       an       erroneous       exercise    of

discretion.             See,     e.g.,         State          v.      Gudenschwager,         191

Wis. 2d 431, 439–40,            529     N.W.2d 225            (1995).             Accordingly,

appellate courts must "search the record for reasons to sustain"

the circuit court's decision, not manufacture reasons to reverse

it.     E.g., State v. Dobbs, 2020 WI 64, ¶48, 392 Wis. 2d 505, 945

N.W.2d 609; Gudenschwager, 191 Wis. 2d at 439–40.                                  So long as

the circuit court "demonstrated a rational process[] and reached

a decision that a reasonable judge could make," an appellate

court must affirm, even if it would have reached a different

conclusion.          Weber v. White, 2004 WI 63, ¶40, 272 Wis. 2d 121,

681 N.W.2d 137.           An appellate court                  may reverse the circuit

court's stay decision only if the circuit court applied the
wrong    legal       standard    or    reached       a    conclusion        not     reasonably

supported by the facts.               See Gudenschwager, 191 Wis. 2d at 440;

State     v.    Jendusa,        2021     WI 24,          ¶16,       396    Wis. 2d 34,       955

N.W.2d 777.

      ¶86      The    correct    legal    standard            for    deciding      whether    to

grant a stay pending appeal is a four-factor balancing test that

has been used by the federal courts for at least 60 years.                                   See,

e.g.,     Gudenschwager,         191     Wis. 2d          at 439–40;         Va.     Petroleum
Jobbers Ass'n v. Fed.             Power Comm'n, 259 F.2d 921, 925 (D.C.
                                              11
                                                                      No.   2021AP802.rfd



Cir. 1958).          We    expressly      adopted     it    over 25    years    ago   in

Gudenschwager:

      A stay pending appeal is appropriate where the moving
      party: (1) makes a strong showing that it is likely
      to succeed on the merits of the appeal; (2) shows
      that, unless a stay is granted, it will suffer
      irreparable injury; (3) shows that no substantial harm
      will come to other interested parties; and (4) shows
      that a stay will do no harm to the public interest.
191 Wis. 2d at 440.             Although not identical, the test is similar

to that for temporary and preliminary injunctions.                           See, e.g.,

Werner v. A.L. Grootemaat & Sons, Inc., 80 Wis. 2d 513, 520, 259

N.W.2d 310 (1977) (unlike with stays pending appeal, a factor

for   courts    to    consider        regarding      injunctions      is    whether   an

injunction is "necessary to preserve the status quo").

      ¶87     Here,       the   circuit      court   clearly     applied      all   four

Gudenschwager factors.             On the first factor, it concluded that

Petitioners     had       presented     "nothing"      to    suggest    "they    [we]re

likely to succeed on appeal on [the statutory] issues" and that

it was "unlikely [its] decision will be reversed on appeal."

The   court    then       addressed    the    second       factor,   concluding     that

Petitioners had failed to "meet their burden" of showing that

they were "likely to suffer irreparable harm."                             Finally, the

circuit court determined that the "third and fourth factors also

weigh against granting a stay" because allowing Petitioners to

improperly spend taxpayer money would harm both these plaintiffs

and the general public.             The court of appeals then affirmed the

circuit court——twice.            Given that the circuit court weighed each
Gudenschwager factor, there is no question that it applied the


                                             12
                                                                       No.    2021AP802.rfd



correct     legal     standard.5           So    when     the     majority         and    the

concurrence claim that the circuit court applied the wrong legal

standard, what they really mean is that they disagree with the

circuit     court's      conclusion.            But    that     disagreement         is    an

insufficient reason to hold that the circuit court erroneously

exercised      its      discretion.             See     McCleary      v.      State,       49

Wis. 2d 263,     281,     181    N.W.2d 512       (1971)       ("An   appellate          court

should not supplant the predilections of a trial judge with its

own."); Gudenschwager, 191 Wis. 2d at 440.

      ¶88     Instead    of     applying    the       Gudenschwager     test       as     it's

been traditionally understood, the majority and the concurrence

appear to craft a new approach, seemingly reinterpreting the

legal standard for each factor.                  Making matters worse is their

failure to provide the lower courts with any guidance on how to

apply those standards.

      ¶89     The majority and the concurrence stumble right out of

the   gate,    failing     to     apply    the     first       Gudenschwager        factor.

Gudenschwager        requires     the     moving       party    to    make     a    "strong
showing that it is likely to succeed on the merits," adding that

"more than the mere possibility" of success on appeal is "always

required."      191 Wis. 2d at 440–41.                 Both the majority and the

concurrence     pay     lip     service     to    that     standard,         yet    neither

explains how Petitioners met it.                  The concurrence suggests that

      5The concurrence talks itself in circles on this point. It
claims both that the Gudenschwager test is the same as it's
always been and that the circuit court, which applied that
traditional test, applied the wrong legal standard.       Both of
those things can't be true at the same time.

                                           13
                                                                           No.    2021AP802.rfd



a stay was warranted in part because likelihood of success is a

"sliding-scale factor" and Petitioners had a "nontrivial" and

"reasonable" chance of succeeding.                        See concurrence, ¶¶67–68.

Of   course,        it   is    black-letter        law    that      in   any     multi-factor

balancing test, all factors exist on a sliding scale in that

each     must       be    weighed      against       the       others.           See,       e.g.,

Gudenschwager,           191   Wis. 2d       at 440.          But   that     still      doesn't

explain why Petitioners had made a strong showing they were

likely to succeed on the merits, or whether "nontrivial" and

"reasonable"         chances     of    success      are    somehow       synonymous         with

"more than a mere possibility of success."

       ¶90    The majority next errs by falsely equating a "strong

showing" of likely success on appeal with the fact that the

court of appeals reviews questions of law de novo.                                It provides

no explanation for how the de novo standard of review, on its

own, gives the moving party more than a mere possibility of

success      on     appeal.       To    be    sure,      de    novo      review     gives      an

appellant       a   better     chance    of    winning        on    appeal       than   a    more
deferential standard of review——but it "does not make the merits

of a party's arguments any stronger."                      League of Women Voters v.

Evers,       No. 2019AP559,            unpublished            order,       at      11       (Wis.

Apr. 30, 2019) (Ann Walsh Bradley, J., dissenting).                                  There is

therefore no reason to believe that a party who lost on the

merits at summary judgment has any more than a mere possibility

of winning on appeal under a de novo review.

       ¶91    The majority is unfazed by that logic, perhaps because
its position makes the merits irrelevant.                           Under the majority's
                                              14
                                                                        No.    2021AP802.rfd



view, when the circuit court interprets statutory language for

the    first    time,   it      must    always     grant       a   stay     because          it's

possible another court may disagree with the circuit court's

analysis on appeal.          That is, the moving party has somehow made

a "strong showing" it will win on appeal because it lost on the

merits in the circuit court.              That "reasoning" is nonsensical on

its    face.      Plus,    the     fact     that    a    party      lost      on    a       novel

statutory-interpretation           question        is    a     strong      reason       for     a

circuit court to deny a stay:                 If an appellate court has yet to

interpret the statutory language at issue, the circuit court has

no reason to think that another court is likely to interpret the

statute differently.            Even if it does, that does not necessarily

mean     the      moving        party     will          win,       because         different

interpretations do not necessarily lead to different outcomes.

The bottom line is that de novo appellate review, on its own,

says    nothing    about     whether      a    party     has       "more    than        a    mere

possibility of success" on appeal——a bar that the majority and

the concurrence acknowledge that the moving party must "always"
clear.    See Gudenschwager, 191 Wis. 2d at 441.

       ¶92     It is therefore hard to make sense of the majority's

claim    that     had     the     circuit        court       considered       "how          other

reasonable jurists on appeal may . . . interpret[] the relevant

law" under the de novo standard of review, the circuit court's

analysis would have been "different."                        See majority op., ¶53.

The record shows that the circuit court was well aware it was

deciding a question of law that would be reviewed de novo, even
if it did not explicitly reference that standard of review.
                                            15
                                                                         No.   2021AP802.rfd



Whatever the circuit court was supposed to do differently, the

majority and the concurrence do not say, leaving circuit courts

to guess at how de novo appellate review should factor into

their analyses.

       ¶93   The   majority       and    the       concurrence          also   fault    the

circuit court for resting on its summary-judgment analysis in

evaluating Petitioners' likelihood of success on the merits, but

again fail to say why that's a problem.                         It will often be the

case a party is unlikely to succeed on appeal for the same

reasons it did not succeed on summary judgment, particularly in

cases that aren't close calls.                    That is why we have previously

concluded that when a circuit court decides a question of law

and "believe[s] its decision [i]s in accordance with the law,"

that reason is good enough in most cases for it to also conclude

that the losing party "would not be successful on appeal."                              See

Weber, 272 Wis. 2d 121, ¶36.             Conversely, "if the circuit court

concludes the issue is a close or complex one, the likelihood of

success on appeal will generally be greater."                           See Scullion v.
Wis. Power & Light Co., 2000 WI App 120, ¶19, 237 Wis. 2d 498,

614    N.W.2d 565.        There    is    nothing          in    this    record,    though,

indicating      that      the     circuit         court        found    the    statutory-

interpretation issue to be close or complex.                           And the fact that

this    court   ultimately      reached       a     different      conclusion      on   the

merits doesn't mean the circuit court was wrong on that score.

       ¶94   The upshot is that the majority may be right that the

first    factor    will    "rarely      if    ever"       favor    the    movant.       See
majority op., ¶52.          Most parties who lose at summary judgment
                                             16
                                                            No.     2021AP802.rfd



will have a difficult time showing that they are likely to win

on appeal.      But that does not mean that a circuit court will

never grant those parties a stay.        There are three other factors

under the Gudenschwager test, and a stronger showing on those

may outweigh the moving party's low likelihood of success on the

merits.   See Weber, 272 Wis. 2d 121, ¶35 (explaining that the

factors   are     not   "prerequisites,       but    rather        interrelated

considerations that must be balanced together").

    ¶95   The    majority's   discussion      of    those   other      factors,

however, provides little clarity for how a circuit court should

analyze them.     The majority's application of the second factor——

irreparable     injury——lowers   the    bar   for    when     an    injury    is

considered "irreparable."        Traditionally, "irreparable injury"

means an injury that, without a stay, will harm the movant in a

way that "is not adequately compensable in damages" and for

which there is no "adequate remedy at law."             See Allen v. Wis.

Pub. Serv. Corp., 2005 WI App 40, ¶30, 279 Wis. 2d 488, 694

N.W.2d 420.      "The   possibility    that   adequate      compensatory      or
other corrective relief will be available at a later date, in

the ordinary course of litigation, weighs heavily against" a

claim that an injury is irreparable.               Sampson v. Murray, 415

U.S. 61, 90 (1974) (quoted source omitted); see also Brock v.

Milwaukee Cnty. Pers. Rev. Bd., No. 97-0234, unpublished op.,

1998 WL 261627, at *3 (Wis. Ct. App. May 26, 1998).

    ¶96   The majority lowers that threshold by conflating an

"adequate remedy at law" with Petitioners' preferred remedy.                  It
describes Petitioners' injury as their being unable to retain
                                   17
                                                                     No.    2021AP802.rfd



"counsel of [their] choice" to assist with redistricting, and

insists    that    the    injury    was     irreparable       because       Petitioners

"could not get legal advice 'back' for this critical time in

which an injunction was in effect."                See majority op., ¶57.            The

concurrence further muddies the waters by labeling Petitioners'

inability to retain counsel of their choice a "substantial harm"

and a "real deprivation."             See concurrence, ¶67.                But neither

the    majority,    the    concurrence,          nor     Petitioners       explain   why

Petitioners'       injury,      however    characterized,        was       irreparable.

None explain why outside counsel could not give Petitioners the

same    advice    once    the    "risk     of    litigation     materialized"        and

Petitioners could then hire them under Wis. Stat. § 13.124.                           See

majority op., ¶57.         Moreover, as the circuit court pointed out,

myriad alternatives were available to Petitioners during that

time:

       If   the    Legislature     needs    assistance     in   its
       redistricting     work,        it     has      plenty     of
       options. . . . [I]t     has     available     to    it   the
       Legislative    Reference      Bureau,     the    Legislative
       Technology Services Bureau, the Wisconsin Legislative
       Council, and the Attorney General's Office.            Among
       those various agencies and groups there are plenty of
       resources available to the Legislature to engage in
       their redistricting role.
In any event, Petitioners could have avoided any harm altogether

by     entering    into    or    ratifying       the     contracts     "in     the   way

specified"    by    § 16.74(1).           See    White    Constr.    Co.,     178    Wis.

at 338.       Plain       and    simple,        Petitioners'     injury       was    not

irreparable.



                                           18
                                                                               No.    2021AP802.rfd



       ¶97    On the third factor——potential harm to the non-moving

party——the          majority     proposes          an         unprecedented          per      capita

calculation         for     taxpayer       harms.             The    majority        claims       that

potential harm to the plaintiffs was "minimal" because they are

only   "three        individuals          out     of      a    state       population       of     5.8

million,"      see        majority       op.,   ¶¶58–59,            implying      that     even    if

Petitioners were illegally spending taxpayers' money, the only

relevant harm to the plaintiffs were their per capita shares.

Not only is there no support in our jurisprudence for such a

narrow       view     of     taxpayers'         harms,         the        majority      offers     no

explanation for what number of taxpayers or how high of a per

capita share is significant enough to weigh against a stay——

again leaving circuit courts in the dark.                                  Our precedent also

undermines          the    concurrence's          implication              that    so      long    as

government          officials'       wrongdoing           can        be    measured        only    in

"dollars and cents," there's "not much" of a harm to taxpayers,

concurrence, ¶67.              See S.D. Realty Co. v. Sewerage Comm'n of

City   of     Milwaukee,       15        Wis. 2d 15,          22,    112    N.W.2d 177        (1961)
(explaining the "substantial interest" that every taxpayer has

in preventing the "illegal expenditure of public funds").                                          As

for the majority's claim that the circuit court should have

considered whether the plaintiffs could pursue "a disgorgement

remedy," majority op., ¶59, it is unclear how that would work.

Disgorgement         requires        a    party      to       give    up     profits       obtained

illegally, e.g., Country Visions Coop. v. Archer-Daniels-Midland

Co., 2020 WI App 32, ¶46, 392 Wis. 2d 672, 946 N.W.2d 169, aff'd
on other grounds, 2021 WI 35, 396 Wis. 2d 470, 958 N.W.2d 511,
                                                19
                                                                                    No.   2021AP802.rfd



but Petitioners have no profits to give up because they were

allegedly spending money illegally.                                 Outside counsel profited,

and they are not parties to this case.

          ¶98    Finally,         in        addressing          the        fourth       Gudenschwager

factor——that the moving party show that a stay will do "no harm"

to the public interest, 139 Wis. 2d at 440——the majority and the

concurrence            again      identify            no    error     by    the     circuit       court.

Instead,         the    majority           improperly         conflates          the    legislature's

interest         in    obtaining           outside         legal    advice       and     the   public's

interest         in     the    legislature             obtaining          such    advice.           At    a

minimum,         there      are      two    conflicting            public     interests        at    play

here——the public's interests in informed legislative decision-

making and in preventing Petitioners from unlawfully spending

taxpayer funds.               The majority makes no attempt to resolve that

conflict, instead baldly asserting that the "public is better

served"         by    the     legislature             retaining       outside          counsel.          See

majority op., ¶60.                All the majority is saying here is that it

would weigh the parties' competing interests differently than
the       circuit       court.             The     same      goes     for     the       concurrence's

suggestion that the unauthorized expenditure of taxpayer funds

is    a    "limited"          harm     to       the    public       and    "not     nothing."            See

concurrence, ¶4.               But, again, whether there is a different way

to weigh the parties' competing interests or whether the court

disagrees            with   how      the        circuit      court        weighed      them,   neither

reason          is    sufficient           to    reverse        the       circuit       court's     stay

decision.            E.g., McCleary, 49 Wis. 2d at 281.                             So long as the
circuit court "demonstrated a rational process[] and reached a
                                                       20
                                                                        No.    2021AP802.rfd



decision that a reasonable judge could make," this court must

affirm.    See       Weber,    272   Wis. 2d 121,         ¶40.         The    record    here

reveals   the    circuit       court     did      just    that,    and        neither    the

majority nor the concurrence says otherwise.

    ¶99    Before      today,     our    precedent        for    how    circuit       courts

should decide whether to grant a stay pending appeal was well

settled and easily applied.              But here the majority reinterprets

the legal standard for each of the four Gudenschwager factors,

and provides circuit courts with precious little guidance for

how to apply them.            The result is a guessing game about how to

conduct a Gudenschwager analysis.                 We can and should do better.

    ¶100 For the foregoing reasons, I dissent.

    ¶101 I      am    authorized        to   state       that    Justices       ANN     WALSH

BRADLEY and JILL J. KAROFSKY join this opinion.




                                             21
    No.   2021AP802.rfd




1